Citation Nr: 9923824	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the RO that 
denied an evaluation in excess of 50 percent for the 
veteran's service-connected psychiatric disability.  In April 
1999, the veteran appeared and gave testimony at a hearing 
before the undersigned Board member at the RO.  A transcript 
of this hearing is of record.

During the April 1999 hearing, the veteran raised the issues 
of entitlement to secondary service connection for 
hypertension and heart disease and entitlement to service 
connection for respiratory disability due to exposure to 
asbestos.  These issues have not been developed and certified 
for appeal and are referred to the RO for all appropriate 
action.  Only the issue listed on the title page of this 
decision is before the Board for further appellate 
consideration at this time.  


REMAND

The veteran contends, in essence, that his service-connected 
psychiatric disability causes frequent insomnia, increasing 
panic attacks, and frequent interpersonal difficulties at 
work.  

He last received a VA psychiatric examination in December 
1998.  At that time, the examiner noted that no medical 
records had been provided for review at the time of the 
evaluation.  During his April 1999 hearing before the 
undersigned Board member, the veteran said that he had seen a 
private psychiatrist on at least a monthly basis until 
recently.  However, the most recent statement from this 
psychiatrist in the clinical record is a report of a February 
1995 psychiatric evaluation.  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A.§ 5107(a) (West 
1991); 38 C.F.R.§ 3.159 (1998).  This duty involves obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts V. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In cases such as this in which entitlement to compensation 
has been established and an increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Therefore it is imperative that VA obtain the veteran's 
recent medical record and, if possible, conduct a VA 
examination with these records available for review by the 
examining physician.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The RO should take appropriate action 
to obtain copies of all clinical 
records documenting the veteran's 
treatment from February 1995 to the 
present from Carl E. Marusek, M.D., at 
201 S. Mission Drive, in San Gabriel, 
California 91776.  All records 
obtained should be associated with the 
claims folder.  

2. In the event that the veteran has been 
seen by another medical care 
professional for treatment of his 
psychiatric disorder, VA or private, 
those records should be obtained for 
inclusion in the claims folder.

3. Then the veteran should be afforded a 
further VA psychiatric examination to 
determine the current severity of his 
psychiatric disorder.  All pertinent 
clinical findings should be reported 
in detail and any necessary special 
studies or psychological testing 
conducted.  The claims folder must be 
made available to the examiner and he 
should state that he/she has reviewed 
the claims folder in the examination 
report.  The examining physician 
should be furnished a copy of the 
revised VA General Rating Formula for 
Rating Mental Disorder (38 
C.F.R.§ 4.130, effective November 7, 
1996) and on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein from 0 to 
100 percent, and if present, the 
frequency and/or degree(s) of severity 
thereof.  

4. Then the RO should again adjudicate 
the veteran's claim on the basis of 
the evidence of record, including his 
testimony at his recent hearing on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  


No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

